                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          DOCKET NO. 3:15-cr-00263-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 JERRY WAYNE OVERCASH,                          )                      ORDER
                                                )
        Defendant.                              )
                                                )


       THIS MATTER is before the Court upon Defendant’s Unopposed Motion for Early

Termination of Supervised Release (Doc. No. 51). The Government has consented to the requested

relief (Doc. No. 55). For the reasons stated in the Defendant’s Unopposed Motion (Doc. No. 51),

and for good cause shown, the Motion is GRANTED.

       IT IS, THEREFORE, ORDERED that the Defendant’s supervised release be terminated

within ten (10) days of the signing of this Order in order for the probation office to process his

release. All other terms and conditions previously imposed will remain the same.

       IT IS, FURTHER, ORDERED that the Clerk certify copies of this Order to the Defendant,

counsel for the Defendant, the United States Attorney, the United States Marshals Service, and the

United States Probation Office.

       IT IS SO ORDERED                  Signed: May 6, 2021




                                                1
